Citation Nr: 0911414	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
April 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board granted a motion to advance this case on the docket 
due to advanced age and financial hardship in March 2009.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2008).


REMAND

The Veteran contends that service connection is warranted for 
residuals of dental trauma incurred in service.  At the 
February 2009 hearing and in an October 2004 statement, he 
explained that his mouth was injured during active duty when 
a shipmate punched him in the mouth.  He stated that he was 
treated with eight stitches to the upper lip but that shortly 
after his release from active duty in April 1954 he began 
noticing problems, including abscesses and a feeling of 
looseness, in one of his top front teeth.  He testified that 
he sought treatment within a year of his discharge and that 
the tooth ultimately was removed in the late 1950s.

Service treatment records confirm that the Veteran was 
treated for a penetrating wound of the upper lip in June 1953 
and that the wound became infected.  The originating agency 
attempted to obtain the Veteran's 1950s VA medical records 
but received no response to that request, and the Veteran 
testified that he was unable to obtain any records from the 
private dentist who treated him in the 1950s.  Despite the 
absence of these records, the Board notes that the Veteran is 
competent to describe his in-service injury and subsequent 
associated symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Moreover, the Board has no reason to 
question the credibility of the Veteran's statements 
concerning these facts, particularly in light of the 
documented in-service injury to his upper lip.  The Board, 
therefore, finds that a new VA examination is necessary to 
determine whether in-service trauma necessitated the removal 
of the Veteran's top front tooth subsequent to service, as 
alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while this case is in remand status, the Veteran 
should be provided with the notice required under the 
Veterans Claims Assistance Act of 2000, codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

2.  Then, the Veteran should be 
provided an examination to determine if 
the dental trauma in service led to the 
missing top front tooth.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the Veteran's missing top 
tooth as to whether there is a 50 
percent or better probability that it 
is etiologically to the injury he 
sustained to the upper part of his 
mouth in June 1953.  In making this 
determination, the examiner should 
assume that the Veteran's statements 
concerning his in-service injury, 
symptomatology, and post-service 
treatment are credible.  The examiner 
should also state whether the missing 
tooth is replaceable.  The rationale 
for each opinion expressed must be 
provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for dental trauma.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

